DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 April 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 5-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoyanov (US 20190017401).
Regarding claim 1, Stoyanov discloses A tribological and creep resistant system configured to operate at temperatures in excess of 700°C. (these limitations are provided in the preamble of the claim and are not positively recited in the body of the claim, meaning that because the prior art discloses the body of the claim these limitations are also disclosed by the prior art), comprising: a seal body (Figure 4, item 112) extending between a leading edge (Figure 4, item 142) and a trailing edge (Figure 4, item 140) including a first component contact surface adjacent the leading edge and a second component contact surface adjacent the trailing edge (Figure 6 shows the two contact points), wherein the seal body is formed from a high entropy alloy (the specification of the claim does not define a high entropy alloy and the claim does not provide any further limitations of what this alloy requires. Because of this, the nickel alloy described in paragraphs 0002 and 0031 is being considered to meet the limitations of the claim).
Regarding claim 3, Stoyanov discloses the system is configured to operate at temperatures up to 900°C (As described above, the limitations requiring the seal to operate above 700 degrees is in the preamble and not operatively recited. Further, the limitation of claim 3 does not require the system to have to operate at all temperatures up to 900 degrees, so as long as there are temperatures up to 900 degrees that it can operate at, the limitations are met. Because the system is provided in a gas turbine engine, there are operating temperatures under 900 degrees that it operates at so the limitations are met).
Regarding claim 5, Stoyanov discloses a gas turbine engine with the seal body located radially outward of a core airflow path through the gas turbine engine in a high pressure compressor of the gas turbine engine (Par. 0043 describes the seal being in the HPC portion of the engine).
Regarding claim 6, Stoyanov discloses the seal body includes at least one bend (Figure 6 shows the seal having three bends).
Regarding claim 7, Stoyanov discloses the at least one bend includes multiple bends on one of a radially inner side or a radially outer side of the seal body and only a single bend on the other of the radially inner side or the radially outer side (Figure 6 shows the seal having two bends on the radially inner side and one bend on the radially outer side).
Regarding claim 8, Stoyanov discloses a first component engaging the first component contact surface on the leading edge of the body seal and a second component engaging the second component contact surface on the trialing edge of the body seal (Figure 6 shows the seal engaging a first component on the leading edge and a separate second component on the trailing edge).
Regarding claim 9, Stoyanov discloses the first component is a vane and the second component is a blade outer air seal (Figure 6 shows the leading edge (right side 142 as described above) being in contact with a vane 148 and the trailing edge (left side 140 as described above) contacting a blade outer air seal above 146).
Regarding claim 10, Stoyanov discloses a first component defining a groove that seats a radially inner portion of the seal body, wherein the seal body defines a piston seal (Figure 7 shows an option for the seal to be a piston seal that seats within a groove).
Regarding claim 11, Stoyanov discloses the first component is a mid-turbine frame vane and the groove is located on a radially outer portion of the mid-turbine frame vane (Par. 0043 describes the piston seal being used in a mid-turbine frame).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoyanov (US 20190017401) in view of Davis (US 20170335704).
Regarding claim 2, Stoyanov discloses the limitations of claim 1 as set forth in the above 102 rejection. However, while these types of seals are normally annular structures, Stoyanov does not explicitly disclose that the seal is a full ring. Stoyanov and Davis are analogous prior art because both describe spring seals with similar shapes. Davis teaches the use of an annular spring seal (Par. 0002-0003). Stoyanov does not describe the intended circumferential length or extension so one of ordinary skill in the art would have to choose how long to make the seal. As Davis describes the use of annular seals is common (Par. 0002 and 0034) and shows their use with W-type spring seals, the seal of Stoyanov would provide predictable results as an annular seal described by Davis. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the seal of Stoyanov an annular ring as described in Davis because combining prior art elements according to known methods is obvious with predictable results. See MPEP 2143(I)(A).
Regarding claim 4, Stoyanov discloses the limitations of claim 1 as set forth in the above 102 rejection. However, Stoyanov does not explicitly disclose the seal being used in the turbine section of the turbine engine. Stoyanov and Davis are analogous prior art because both describe spring seals with similar shapes. Davis teaches the use of a W seal in the high pressure turbine of the engine (Par. 0031). Because both pieces of prior art show similar seal structures in gas turbine engines the seal of Stoyanov would provide predictable results in the high pressure turbine section of Davis. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the seal of Stoyanov in the high pressure turbine of Davis because simple substitution of one known element for another to obtain predictable results is obvious. See MPEP 2143(I)(B).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoyanov (US 20190017401) in view of Yang (CN 110938770).
Regarding claim 12, Stoyanov discloses the limitations of claim 1 as set forth in the 102 rejection presented above. However, it does not explicitly disclose the use of any of the materials in claim 12. Stoyanov and Yang are analogous prior art because both describe seal materials. Yang teaches the use of an AlCoCrFeNi alloy that provides high compressive strength for a dynamic sealing material and improves bearing capacity of the material (abstract). Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seal of Stoyanov to include the material described in yang because it provides high compressive strength and improved bearing capacity.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner has cited various seal structures for use in gas turbine engines.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164. The examiner can normally be reached Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            
/David E Sosnowski/            SPE, Art Unit 3745